Citation Nr: 1453825	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  05-04 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral tinnitus, to include entitlement to separate ratings for right and left ears, for substitution or accrued benefits purposes.

2.  Whether the reduction of lung cancer from 100 percent to 0 percent effective February 1, 2009, to July 29, 2009, was proper, for substitution or accrued benefits purposes.  


REPRESENTATION

Veteran represented by:	Douglas A. Kugal, Attorney

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004, October 2004, and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana, and Montgomery, Alabama, which denied the benefits sought on appeal.  Jurisdiction of the claims file is currently maintained at the Montgomery RO.

During the pendency of the appeal in December 2009, the Veteran died.  The appellant is the Veteran's surviving spouse and she has been properly substituted as the claimant for the claims listed on the cover page of this decision.  


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; separate ratings for each ear are not authorized.

2.  In July 2007, the RO notified the Veteran of a rating decision proposing to reduce the evaluation for service-connected lung cancer from 100 percent to 0 percent.

3.  A rating decision dated in November 2008 reduced the 100 percent schedular rating assigned for service-connected lung disability to 0 percent, effective February 1, 2009.
 
4.  At the time of the reduction, a 100 percent rating for the Veteran's disability had been in effect since October 10, 2003-a period of over 5 years.
 
5.  Between February 1, 2009, and July 29, 2009, there was no material improvement in the severity of his service-connected lung cancer residuals, and any improvement was not shown to be maintainable under ordinary conditions of life during that timeframe.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The reduction of the 100 percent rating to 0 percent for a lung disability was improper and the 100 percent evaluation is restored effective from February 1, 2009, to July 29, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable to the claim for a higher evaluation for tinnitus or assignment to a separate compensable evaluation for each ear.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

With respect to the increased rating claim for tinnitus, the Board notes that the facts regarding this appeal are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the tinnitus issue on appeal.  Application of pertinent provisions of the law and regulations will determine the outcome.  

No amount of additional evidentiary development would change the outcome of this case; therefore no VCAA notice is necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

With respect to the claim involving restoration of a 100 percent evaluation for a lung disability between February 1, 2009, and July 29, 2009, VA is granting the full benefit sought on appeal.  Accordingly, it is unnecessary to address whether there was compliance with the VCAA's duty to notify and assist provisions.

Increased Rating

Prior to his death, the Veteran contended that his tinnitus warranted a rating in excess of 10 percent.  He also argued for separate disability ratings for tinnitus in each ear.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).
The Veteran's tinnitus was assigned a 10 percent rating, effective March 18, 2004.  Prior to his death, the Veteran was seeking a higher rating under Diagnostic Code 6260-to include separate ratings for each ear.   

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2014); 68 Fed. Reg. 25822 (June 2003). See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In the case currently on appeal, the RO assigned the Veteran a 10 percent rating for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or assignment of a compensable evaluation for each ear are not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additional Considerations

The Board also has considered whether the Veteran was entitled to a greater level of compensation on an extraschedular basis for his service-connected tinnitus.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably described his disability level and symptomatology with respect to the symptoms he experienced.  

Prior to his death, the Veteran reported ringing and a constant, high-frequency tone that fluctuated in loudness in both of his ears, with right greater than left-sided tinnitus.  He also reported that it interfered with his sleep and concentration, and on a scale of 1 to 5, with 5 being the most severe tinnitus, he described it as a 5.  Diagnostic Code 6260 specifically instructs that a maximum 10 percent disability rating be assigned for recurrent tinnitus, which is defined as 'a noise in the ears such as ringing, buzzing, roaring, or clicking.'  Smith v. Principi, 17 Vet. App. 168, 170 (2003) [quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)].  Crucially, the Veteran reported symptoms fall directly in line with the medical definition of tinnitus.  As such, the Veteran's precise symptomatology and effects are contemplated by the rating schedule.

Because the available schedular rating adequately contemplates the Veteran's levels of disability and symptomatology for his service-connected tinnitus, the second and third questions posed by Thun become moot.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the appellant.  Although the Veteran's tinnitus had been described as ringing and constant high frequency tones causing difficulty sleep and concentrating, the Board nevertheless finds that such functional effects, which undoubtedly exist, do not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raised a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that the Veteran had not contended he is unemployable solely due to his service-connected tinnitus.  Further, there was no suggestion, either from the Veteran or from the evidence itself, that the service-connected tinnitus had a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

Entitlement to Restoration of a 100 Percent Disability Rating

Prior to his death, the Veteran sought restoration of a 100 percent disability rating for lung cancer.  

First, the Board finds that the evidence does not indicate, and the Veteran does not contend, that the relevant notice requirements in effectuating the reduction have not been met in this case.  See 38 C.F.R. § 3.105(e).  Accordingly, the Board will focus on the propriety of the reduction.

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  38 C.F.R. § 3.344(c); 3.343(a).

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." See Brown, 5 Vet. App. at 421.

In a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the appellant's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's disability was rated under Diagnostic Code 6819 (malignant neoplasms of any specified part of the respiratory system).  Under Diagnostic Code 6819, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the Veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  Id.

The RO's decision to reduce the 100 percent rating for the Veteran's lung disability to 0 percent from February 1, 2009, to July 29, 2009, was based primarily on the Veteran's failure to appear for a scheduled VA examination in March 2007.  In 2006-2008 private treatment records, the Veteran's treating physician noted the Veteran's history of chronic obstructive pulmonary disease (COPD), bronchogenic carcinoma, status-post resection of upper lobe of right lung in 2003, and right pleural abnormality with right thoracotomy with drainage (extensive right pleural fibrosis).  He was seen with COPD exacerbation, dyspnea on exertion, decreased breathing sounds on exertion, 

The 2006 initial private treatment records show that the Veteran had no evidence of residual malignancy (unconfirmed without records), but he reported residual pain in his right chest.  There was evidence of extensive pleural changes in his right chest and a very small right pleural effusion.  There was no evidence of a lung mass, but the Veteran had a poor appetite and has lost 13 pounds during the last month or so.  In a 2006 PET scan, there was no abnormal uptake shown, but there was extensive pleural thickening in his right chest.  The radiologist noted that there was "no abnormal hypermetabolic activity to indicate metastatic disease."  The treating physician indicated that the marked pleural thickening "may be chronic related to the previous thoracotomies."  Chest x-ray dated in 2007 showed fibrosis in the upper and lower right chest, similar to chest x-ray in 2006.  The right lung had reduced volume, with some shift of the trachea to the right side.  

In May 2009, the Veteran underwent a VA respiratory examination.  The Veteran reported some weight loss, chronic cough, right upper lobe mass, COPD, history of tobacco smoking, and chemotherapy until January 2004.  His lung symptoms were progressively worse since their onset.  He endorsed a history of wheezing and loss of breath on any exertion.  The examiner noted scarring of the chest wall from surgery and evidence of significant weight loss/malnutrition.  PFTs showed severe obstruction, but no restriction.  There was evidence of gas trapping, and severe reduction in DLCO, diffusion.  The Veteran had no response to bronchodilators.  

The examiner diagnosed the Veteran as having right, upper-lobe lung cancer with surgery and chemotherapy, and severe COPD.  He described the category of respiratory disease as obstructive, and the problem associated with the diagnosis was listed as lung cancer.  The examiner indicated that the Veteran's lung symptoms have moderate to severe effects on his usual daily activities.  The examiner opined that based on the severity of the Veteran's COPD and lung disease, as confirmed by the PFTs, he is unemployable to both physical and sedentary employment.  

In a July 2009 addendum (following review of the claims file), the VA examiner opined that the Veteran's lung cancer did not cause COPD, and that COPD is not a residual from the lung cancer or lobectomy.  Residuals shown on PFTs due to lung cancer and surgical treatment impact lung restriction.  The Veteran's PFTs did not show any restrictive lung pathology.  The PFTs showed severe obstructive pattern due to COPD only.  The examiner opined that the Veteran's COPD was due to his tobacco smoking history and is not related to Agent Orange.  He indicated that in the May 2009 VA examination report, he meant for the two diagnoses to be considered separate and he "did not mean to imply that the severe COPD is a residual of lung cancer."  

Chest x-ray performed on July 29, 2009, showed thick-walled peripherally enhancing loculated hydropneumothorax in the right upper lobe space that was thought to be malignant or infectious.  The treating professional indicated that the CT was suggestive of infection, but could not rule out malignancy.  At the time, the Veteran had reported increasing lung/breathing symptoms in the past year with significant weight loss.  

In September 2009, the Veteran was seen at the VAMC for anorexia, weight loss, fever, chills, coughing, and breathing problems.  He was noted to have very severe COPD with history of non-small cell lung cancer with persistent, loculated right hydropneumothorax.  

In November 2009, he was diagnosed as having a cavitary lesion of the right upper lobe, following sickness for the past several months with significant weight loss and fever of unknown origin.  The Veteran subsequently died in December 2009.  

Considering the above and resolving all doubt in the Veteran's favor, the Board finds that it has not been shown that there has been a material improvement of the lung disability.  Indeed, the May 2009 VA examiner (including the July 2009 addendum) found that the Veteran's symptoms were attributed to his COPD and not any lung cancer residuals.  However, evidence dated during that time frame showed significant pleural changes and right pleural effusion.  Additionally, he had symptoms of weight loss, breathing difficulties, chest wall scarring, and gas trapping in the lungs.  Lastly, the Board notes that review of treatment records and examination reports between February 2009 and July 2009 examination continued to show significant lung-related complaints with unclear etiology.  Accordingly, the Board finds that the competent evidence of record, when considered as a whole, does not show a material and sustained improvement of the lung disability-especially in light of the July 2009 finding of any additional right lung mass that could not be ruled out as cancer recurrence.  Therefore, the reduction of the 100 percent disability rating for lung cancer to 0 percent was improper and the 100 percent disability rating is hereby restored.



ORDER

A disability rating in excess of 10 percent, including separate disabilities ratings, for tinnitus is denied.

Restoration of a 100 percent rating for lung cancer between February 1, 2009, and July 29, 2009, is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


